Citation Nr: 1643646	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  10-27 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for service-connected tinnitus, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a bilateral eye disability.

3.  Entitlement to service connection for sinusitis.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

5.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative joint disease (DJD) and degenerative disc disease (DDD) of the cervical spine.

6.  Entitlement to a separate disability rating for radiculopathy of the right upper extremity.

7.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.

REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law

WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from May 1979 to April 1982 and from June 2007 to May 2008 with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated January 2009, June 2013, and April 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2016, the Veteran presented sworn testimony during a personal hearing in Roanoke, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.
The Court has held that a claim for a TDIU is an element of a claim for a higher initial rating or increased rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  For the reasons indicated below, the Board finds that the issue of entitlement to a TDIU has been raised as part and parcel of the claim for an initial rating higher than 10 percent for the cervical spine disability.

FINDINGS OF FACT

1.  In July 2016, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw from appellate consideration the issues of entitlement to an increased rating for tinnitus, entitlement to service connection for bilateral eye disability and sinusitis, as well as whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  From the date of claim, the symptoms of the service-connected DJD and DDD of the cervical spine more nearly approximated forward flexion of the cervical spine 15 degrees or less; there was no competent evidence of ankylosis, or incapacitating episodes of intervertebral disc syndrome requiring prescribed bed rest for 4 weeks or more during the past 12 months.

3.  The service-connected DJD and DDD of the cervical spine results in no more than moderate right upper radicular nerve group impairment that is manifested by numbness and pain in the right upper extremity.

4.  The evidence is at least evenly balanced as to whether the Veteran's COPD is related to his active duty service in Southwest Asia.

5.  The evidence is approximately evenly balanced as to whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issues of entitlement to an increased rating for tinnitus, entitlement to service connection for bilateral eye disability and sinusitis, as well as whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss, by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for a schedular rating of 30 percent, but no higher, for service-connected DJD and DDD of the cervical spine have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5242 (2015).

3.  The criteria for the assignment of a separate 30 percent rating for the right upper radicular nerve group associated with the service-connected cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.71a Note 1, 4.124a, DC 8510 (2015).

4.  With reasonable doubt resolved in favor of the Veteran, COPD was incurred in the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5103A (West 2014); 38 C.F.R. § 3.303 (2015).

5.  With reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the July 2016 Board hearing, the Veteran expressed his intent to withdraw his appeal as to the issues of entitlement to an increased rating for tinnitus, entitlement to service connection for bilateral eye disability and sinusitis, as well as whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.  See Board Hearing Transcript at 2.  Hence, as of the date of his hearing, there remain no allegations of errors of fact or law for appellate consideration as to these matters.  38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to an increased rating for tinnitus, entitlement to service connection for bilateral eye disability and sinusitis, as well as whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss, and these matters are dismissed.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id at 486.

Initially, as to the service connection and TDIU claims, the Board has considered the legislation regarding VA's duty to notify and to assist claimants and finds that, given the favorable action taken herein, no further discussion of these VCAA requirements is required as to said issues.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

As to the cervical spine claim, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, as well as VA and private treatment records have been obtained and associated with the claims file.  The Veteran was also afforded pertinent VA examinations in July 2008, December 2013, and March 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The VA examinations obtained here are collectively sufficient, as the examiners considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinion stated as well as the medical information necessary to apply the appropriate rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claims has been met.  38 C.F.R. § 3.159(c)(4).

III.  Initial rating claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran was assigned a 10 percent evaluation for his service-connected DJD and DDD of the cervical spine from May 16, 2008, the date of claim.

At the outset, the Board notes that when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint. 38 C.F.R. § 4.59. The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran's service-connected DJD and DDD of the cervical spine is currently rated under 38 C.F.R. § 4.71a, DC 5242, which indicates degenerative arthritis of the spine.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003 (2015).

Under the applicable criteria, limitation of motion of the cervical spine is rated under the General Rating Formula for General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:

A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Following the criteria, Note (1) provides:  evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides that normal forward flexion, extension, and left and right lateral flexion of the cervical spine are all zero to 45 degrees and left and right lateral rotation of the cervical spine are both zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is to zero to 90 degrees and extension and left and right lateral flexion and rotation of the thoracolumbar spine are all zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and the normal combine range of motion of the thoracolumbar spine is 240 degrees.  Each range of motion measurement is to be rounded to the nearest five degrees.

Note (3) provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) requires that each range of motion measurement be rounded to the nearest five degrees.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disabilities of the cervical spine segments must be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (IVDS) is rated under the General Rating Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating.  38 C.F.R. § 4.71a, DC 5243.

Under the formula for rating IVDS based on incapacitating episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

For purposes of ratings under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

Historically, the Veteran was awarded service connection for DJD and DDD of the cervical spine in a January 2009 rating decision; a 10 percent rating was assigned, effective May 16, 2008.  In March 2009, the Veteran submitted a statement asserting that his cervical spine disability was becoming worse.  He stated that he could not do his job as a truck driver due to his cervical spine pain.  An August 2009 rating decision confirmed and continued the 10 percent rating.  The Veteran filed a formal notice of disagreement (NOD) in January 2010 contending that a higher rating is warranted.

For the reasons set forth below, the Board finds that a 30 percent evaluation is warranted for the service-connected DJD with DDD of the cervical spine from the date of service connection.

The Veteran was afforded a VA examination in July 2008 at which time he reported cervical spine pain at 7/10 in severity with no radiation of pain.  He also described weakness and some occasional stiffness.  The Veteran stated that he experiences constant, dull, aching cervical spine pain, which he treats with Tylenol.  He endorsed flare-ups with pain that might worsen to 10/10 in severity with no additional functional impairment.  He reported occasional numbness.  He does not rely on a brace.  He reported that he fishes for recreation, and drives a vehicle.  His posture and gait are normal.  The Veteran denied tenderness, deformity, swelling, crepitus, and laxity.  Muscle tone was normal without evidence of spasm.  Range of motion studies revealed neck extension to 45 degrees on active motion without pain, passive motion was to 47 degrees, and 50 degrees after fatiguing.  Right and left lateral flexion was to 37 degrees on active motion, 52 degrees with passive motion, and 55 degrees after fatiguing.  Flexion of the cervical spine alone was not documented.  Strength of the upper extremities was normal.  Neurological examination was intact in the upper extremities.  The examiner reported that, with respect to DeLuca considerations "[t]here was no decrease in the range of motion or joint function additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use."  The examiner further stated that x-rays of the cervical spine confirmed DJD and DDD.

VA treatment records dated in April 2009 documented the Veteran's report of chronic neck pain with additional pain radiating to the right shoulder.  The Veteran reported that his right pinky gets numb.

The Veteran was afforded another VA examination of the cervical spine in July 2010, at which time he reported persistent neck pain that he treats with naproxen 500mg. twice daily, as needed.  He denied fatigue, decreased motion, and spasm of the cervical spine.  He endorsed stiffness and pain at the bottom of the neck, which last "all day long."  He reported no limitation to walking.  His posture and head position were normal.  There was no ankylosis of the cervical spine.  Upon physical examination, there was no spasm, muscle atrophy, guarding, pain with motion, tenderness, or weakness.  Range of motion testing revealed flexion to 45 degrees, extension to 45 degrees, right and left lateral flexion to 45 degrees, and right and left lateral rotation to 80 degrees.  There was no objective evidence of pain on active motion.  However, the examiner noted that there was objective evidence of pain following repetitive motion; there was no additional limitation of motion after three repetitions.  Reflexes were intact in the upper extremities.  The examiner further stated that the Veteran had "excellent range of motion."  The Veteran was able to touch his chin to his chest, and to look over each shoulder during range of motion measurements.  He was also able to touch the back of his head to the center of his upper back/neck region without mention of pain.  The examiner noted that the Veteran had not been employed since 2008 and "gives no specific reasons for why" he has been unemployed.  The examiner further reported that the Veteran's cervical spine disability has no impact on his usual occupation or usual daily activities.

The Veteran was again afforded a VA examination in December 2013 at which time he reported "his neck has gotten worse with radiation to his right hand.  He experiences intermittent numbness in his 2nd and 3rd digits of the right hand."  The Veteran reported flare-ups of pain if he carries heavy groceries or if he turns his head suddenly.  He also has flare-ups if he misses his tramadol, or occasionally during cold, damp weather.  The examiner noted that these flare-ups do limit function secondary to pain with additional range of motion loss with repetitive motion over time.  Range of motion testing revealed forward flexion to 35 degrees with pain to 35 degrees, extension was to 20 degrees with pain, right lateral flexion was to 25 degrees with pain, left lateral flexion was to 35 degrees with pain, right lateral rotation was to 55 degrees with pain, and left lateral rotation was to 70 degrees with pain.  After three repetitions, forward flexion was reduced to 25 degrees, extension was reduced to 10 degrees, right lateral flexion was reduced to 20 degrees, left lateral flexion remained at 35 degrees, right lateral rotation was reduced to 45 degrees, and left lateral rotation remained at 70 degrees.  The examiner stated that there was functional loss/impairment of the cervical spine with less movement than normal, pain on movement, and lack of endurance.  There was localized tenderness/pain to palpation.  The examiner noted muscle spasms resulting in abnormal gait.  Right finger flexion was reduced to 4/5 and abduction was 4/5, all other muscle testing was normal.  There was no evidence of muscle atrophy.  Deep tendon reflexes were reduced to 1+ in the right brachioradialis.   Sensation to touch decreased in the right hand/fingers.  The examiner noted moderate constant and intermittent pain, paresthesias/dysesthesias, and numbness in the upper right extremity.  The examiner explained that there was involvement of the C5/C6 nerve roots (upper radicular group).  He diagnosed the Veteran with right radiculopathy of moderate severity.  There were no other neurological abnormalities.  The examiner also confirmed a diagnosis of IVDS with incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months.  The examiner further explained that the Veteran's cervical spine disability had an impact on his employment.  The examiner stated, "[p]hysically demanding labor or even driving . . . is negatively impacted by Veteran's cervical spine condition.  He is unable to secure and maintain substantially gainful employment due to his cervical spine condition."

A VA pain consultation dated in November 2014 documented the Veteran's report of neck pain that is burning, sharp, stinging, creaking, sore, and constant with daily pain at a 9/10 in severity.  The pain is worse with standing, walking, bending, exercise, climbing stairs, and sexual activity.  The Veteran also reported "some difficulties with walking due to weakness in his arm and numbness in his arm."  He does not rely on assistive devices, and he is able to sit down and stand up from a chair.  Upon physical examination, the treatment provider reported that the Veteran's cervical spine was tender to palpation with a demonstrable decrease in cervical range of motion.  Muscle strength was 3/5 in the right upper extremity.  The treatment provider further reported that "[t]here is decrease in sensation along right ulnar nerve distribution."  He noted that MRI reports showed mild degenerative disease, most severe at C6/7.  The treatment provider diagnosed the Veteran with chronic neck pain, cervical radiculopathy, cervical spondylosis, and cervical disk herniation.

The Veteran was afforded another VA examination as to his cervical spine disability in March 2015.  The examiner confirmed a diagnosis of degenerative arthritis of the spine.  Range of motion testing revealed forward flexion to 45 degrees, extension to 45 degrees, right and left lateral flexion to 45 degrees, and right and left lateral rotation to 80 degrees.  The Veteran exhibited pain throughout range of motion testing.  He was able to perform repetitive use testing and there was no additional loss of function after repetitive use testing.  There was no evidence of pain with weight-bearing and there was no localized tenderness/pain to palpation of the cervical spine.  The examiner indicated that the Veteran did not suffer from flare-ups.  Although there was muscle spasm and guarding of the cervical spine, it did not result in abnormal gait or abnormal spinal contour.  There was no localized tenderness.  Muscle strength was intact and neurological examination of the Veteran's upper extremities was normal.  The examiner indicated that the Veteran does not have radicular pain or any other symptoms of radiculopathy.  The examiner further stated that the Veteran does not have IVDS.  The examiner concluded that the Veteran's cervical spine condition does not impact his ability to work.

At the July 2016 Board hearing, the Veteran and his spouse testified as to the inadequacy of the March 2015 VA examination.  The Veteran reported that there was actually no physical examination, and the examiner asked him only a few questions mostly as to his marriage.  The Veteran's spouse corroborated his testimony.  With respect to his cervical spine symptomatology, the Veteran reported that he experiences constant pain and difficulty with range of motion.  He cannot drive, carry groceries, or pick up his granddaughter as a result of neck pain.  The Veteran further reported that he experiences nerve problems in his right arm; specifically, difficulty grasping things.  He testified that his cervical spine symptoms have been unsuccessfully treated with epidural injections and physical therapy.  He stated that his neck pain impacts his ability to achieve gainful employment.

The Board has considered whether an increased schedular rating is warranted for the Veteran's cervical spine disability based on functional loss due to pain, weakness, excess fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in DeLuca v. Brown, supra.  As described above, the December 2013 VA examiner documented that the Veteran's forward flexion to 25 degrees with pain after repetitive movement, beginning at 35 degrees.  Moreover, the Veteran has described flare-ups and weakness throughout the appeal period.  See the VA examination reports dated July 2008, July 2010, and December 2013, and the VA treatment record dated November 2014.  As such, the Board finds that the Veteran's service-connected cervical spine disability most nearly approximates the forward flexion 15 degrees or less in the criteria for a 30 percent disability rating.  See 38 C.F.R. § 4.7 (2016).

With respect to the question of whether the Veteran is entitled to a rating in excess of 30 percent for his service-connected DJD and DDD of the cervical spine, neither the Veteran's treatment records nor the VA examination reports indicate that there was unfavorable ankylosis of the cervical spine, or favorable anykylosis of the entire spine.  Rather, these documents contain either specific findings of no ankylosis or findings reflecting that there is no ankylosis.  The lay statements similarly do not indicate that there has been ankylosis.  Moreover, although the Court recently held 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply, Correia v. McDonald, 28 Vet. App. 158 (2016), where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, such factors are not for application.   See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

In addition, as detailed above, the Board recognizes that the December 2013 VA examiner confirmed a diagnosis of IVDS with incapacitating episodes having a total duration off at least two weeks, but less than four weeks during the past twelve months.  However, under the Formula for Rating IVDS Based on Incapacitating Episodes, such symptomatology warrants no higher than a 20 percent rating.  As such, rating the service-connected cervical spine disability under the Formula for Rating IVDS Based on Incapacitating Episodes does not avail the Veteran.

Accordingly, the preponderance of the evidence shows that the Veteran's cervical spine disability most nearly approximates the criteria for a 30 percent rating, but no higher, from the effective date of the grant of service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As described above, Note 1 of the General Rating Formula instructs VA to evaluate any associated objective neurologic abnormalities separately, under an appropriate Diagnostic Code.  Here, the evidence of record documents multiple complaints of radiating pain and numbness to the Veteran's right upper extremity.  See, e.g., the VA treatment records dated April 2009 and November 2014; see also the VA examination reports dated July 2010 and December 2013.  Notably, the December 2013 VA examiner diagnosed the Veteran with radiculopathy of the right upper extremity of moderate severity.  The examiner specifically determined that the C5/C6 nerve root (upper radicular group) was involved, on the right.  The examiner documented the Veteran's report of moderate pain, paresthesias/dysesthesias, and numbness.  At the July 2016 Board hearing, the Veteran clarified that he is left-handed; as such, his right upper extremity is the minor extremity.

As the record reflects that the upper radicular nerve group of the Veteran's right upper extremity is affected by his cervical spine disability, the Board will apply the corresponding Diagnostic Code to afford him a separate neurological evaluation.  In this capacity, based on the Veteran's complaints of pain and the December 2013 VA examiner's description of the Veteran's radiculopathy as "moderate," the Board finds that a separate 30 percent disability rating is warranted under 38 C.F.R. § 4.124a, Diagnostic Code 8510 for moderate symptoms in the minor upper extremity.  The Board also finds that the next-higher evaluation (40 in the minor upper extremity) under Diagnostic Code 8510 is not warranted.

Upon review, the record does not indicate that the Veteran experiences significant light touch, pinprick, or positional sensory impairment.  His deep tendon reflexes and muscle tone were described no more than 1+ and 3/5, respectively.  See the VA examination reports dated December 2013 and the VA treatment record dated November 2014.  As such, the record does not indicate that the Veteran experiences severe incomplete paralysis of the upper radicular as would be required for an increased disability rating.  Based on this record, the Board finds that the Veteran's neurological manifestations in the right upper extremity can best be described as moderate, there is no indication that severe neurological manifestations exist.

The Board additionally finds that the Veteran's cervical spine disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the rating criteria specifically address the Veteran's cervical spine symptomatology, including limitation of motion due to pain, weakness, and flare-ups, as described above.  In this regard, as described above, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's service-connected cervical spine disability at issue, and this disability requires application of the holding in Deluca and Mitchell, which, in turn, require consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45  requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or malaligned joints, and crepitation as well as any painful arthritic motion.  Finally in this regard, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59 (2015); see Burton v. Shinseki, 25 Vet.App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis).

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above at all pertinent points.  As such, the Board need not proceed to consider the second factor, i.e., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.

Moreover, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In this case, entitlement to a TDIU is being granted from the effective date of the grant of service connection for the cervical spine disability.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities is nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Further discussion of an extraschedular rating based on the collective impact of multiple disabilities is therefore not warranted in this case.

IV.  Service connection claim

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

Here, the Veteran asserts entitlement to service connection for COPD, which he contends is due to his military service.  Specifically, he contends that his COPD is the result of exposure to environmental and occupational toxins during his deployment to Southwest Asia.  See the July 2016 Board hearing transcript.

As indicated above, the Veteran served on active duty from May 1979 to April 1982 and from June 2007 to May 2008.  It is undisputed that he served in Southwest Asia during his second period of active duty service.  In a May 2008 post-deployment assessment, the Veteran reported a chronic cough, running nose, and difficulty breathing.  He indicated that he had been exposed to smoke from oil fires (sometimes), smoke from burning trash or feces (sometimes), vehicle or truck exhaust fumes (often), fog oils (sometimes), paints (sometimes), industrial pollution (often), sand/dust (often), and chlorine (often).

The Veteran was afforded a VA Gulf War examination in February 2013 at which time he reported that he suffers from a respiratory condition dating from his military service in Kuwait.  The examiner noted that the Veteran was diagnosed with COPD in 2008; this was based on the Veteran's statement that he was told he had COPD at the time of a 2008 examination.  The Veteran also reported that he has smoked tobacco since age 20, averaging a half a pack of cigarettes per day.  The examiner confirmed that a July 2008 chest x-ray revealed a diagnosis of mild COPD.

With respect to the question of medical nexus, the February 2013 VA examiner reported that the Veteran's COPD is "not related to any military related environmental exposure."  Rather, the examiner indicated that the Veteran has "COPD that is tobacco-use related.  There are no findings on today's examination to associate with an environmental exposure during military service in Southwest Asia."  The examiner additionally confirmed, "[t]he conditions have a clear etiology and are clearly diagnosed as unrelated to military service."

In contrast, the Veteran has submitted documentation of the risk of environmental health exposures due to service in Southwest Asia including a report entitled 'Environmental/Occupational Health Workplace Exposure Data,' which noted chemical and environmental exposures in Southwest Asia during his deployment.  He also submitted a report entitled, 'Occupational and Environmental Health Exposures at the Sea Port of Debarkation/Embarkation, Shuaiba Port, Kuwait,' which also documented the risk of certain environmental exposures.

The Board notes that VA has recognized a relationship between disorders such as COPD and service in Southwest Asia.  See Cox v. McDonald, No. 14-2779, 2016 WL 6575262 (November 7, 2016) at *11, Fn. 4.  As such, the Board finds that the general medical literature in this case, indicating that COPD is a disorder often resulting from the types of environmental and occupational exposures in Southwest Asia identified by the Veteran, is of at least as much weight as the February 2013 negative nexus opinion.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) (treatise evidence may suffice to establish nexus in instances where "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion).

Additionally, as described above, the Veteran was diagnosed with COPD by x-ray only two months after his active duty discharge.  See the VA examination report dated February 2013.  He has submitted personal statements and testimony in support of his contentions of continuing respiratory symptomatology dating from his second period of active duty service.  See, e.g., the Veteran's statement dated February 2013 & the Board hearing transcript dated July 2016.  The Board has reviewed the personal statements of the Veteran, and finds such contentions to be both competent and credible.  See Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  Accordingly, given the medical evidence, as well as the medical literature cited above, the Board finds that the Veteran's currently diagnosed COPD cannot reasonably be disassociated from his credible description of shortness of breath during his military service and thereafter.

The Board has weighed the probative evidence of record, including the pertinent medical literature, the Veteran's competent and credible assertions concerning continuing respiratory symptomatology, the July 2008 diagnosis of COPD, and the February 2013 VA medical opinion, and finds that the evidence is in equipoise.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for COPD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

V.  TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341(a). In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service connected for PTSD and adjustment disorder evaluated as 70 percent disabling, DJD and DDD of the cervical spine evaluated as 30 percent disabling, radiculopathy of the right upper extremity evaluated as 30 percent disabling, and tinnitus evaluated as 10 percent disabling.  Additionally, he is now service-connected for COPD.  As such, his combined rating is higher than a 70 percent; he therefore meets the schedular criteria.  Moreover, the evidence of record shows that the Veteran was a truck driver, a job that he quit in 2006 prior to his second period of active duty from June 2007 to May 2008.  He has not been employed since his return from active duty in May 2008.  See the VA treatment record dated April 2009.

As described above, the Veteran has asserted that he cannot work as a truck driver due to his cervical spine pain.  See, e.g., the Veteran's statement dated March 2009.  These contentions are corroborated by the findings of the December 2013 VA examiner who determined that, "[p]hysically demanding labor or even driving . . . is negatively impacted by the Veteran's cervical spine condition.  He is unable to secure and maintain substantially gainful employment due to his cervical spine condition."  The examiner further noted that the Veteran may be "eligible for vocational rehabilitation if employment could be performed at home or with appropriate accommodations for his condition."

As to the service-connected PTSD and adjustment disorder, the February 2013 VA examiner determined that the disability resulted in "[o]ccupational and social impairment due to mild or transient symptoms which would decrease work efficiency and ability to perform occupational tasks only during periods of significant stress."  However, the Veteran and his spouse have maintained that the Veteran's psychological symptoms have a significant impact on his occupation.  See, e.g., the July 2016 Board hearing transcript.  To this end, the Veteran's spouse submitted a December 2011 statement in which she noted that the Veteran has a lot of suppressed rage and anger, which "emerges at the drop of a hat."  She stated, "[d]ue to my husband's worsening mental condition, I feel that he is not fit to hold a job right now."  She explained, "I feel that it is asking for trouble if he goes into one of his rages; that it would turn out to be something we have seen about workplace shootings on TV if he was to get a job right now without the proper medication and treatment."

The above evidence reflects that the Veteran's cervical spine disability and PTSD with adjustment disorder have a significant impact on his ability to work.  Although some health care professionals have opined that the Veteran's disabilities do not render him unemployable, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Moreover, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Id. at 1354.

Given the significant effects of the Veteran's physical and psychiatric abilities and his limited education and employment history, as indicated by the lay and medical evidence, the evidence is approximately evenly balanced as to whether his service connected disabilities render him unable to secure and follow substantially gainful employment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

The appeal of the issue of entitlement to an increased rating for tinnitus is dismissed.

The appeal of the issue of entitlement to service connection for a bilateral eye disability is dismissed.

The appeal of the issue of entitlement to service connection for sinusitis is dismissed.

The appeal of the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss is dismissed.

Entitlement to an initial rating of 30 percent, but no higher, for DJD and DDD of the cervical spine is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a separate rating of 30 percent, but no higher, for radiculopathy of the right upper extremity is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to service connection for COPD is granted.

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


